Citation Nr: 1729128	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  16-52 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office(RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a vision disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel
INTRODUCTION

Veteran had active duty service from August 1958 to June 1978. 

The appeal comes before the Board from a June 2015 rating decision from the RO in St. Petersburg, FL. The Veteran and his spouse testified before the undersigned Veterans Law Judge at a June 2017 Travel Board hearing. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a vision disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. Here, the Veteran asserts that he incurred an additional disability as the result of surgical treatment by VA. See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a). 

To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

To determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the additional disability. If it is shown merely that a veteran received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1). The proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).

On December 16, 2014, the Veteran had surgery on his right eye for cataract phacoemulsification with or without insertion of IOL (intraocular lens). The surgery's procedure included phacoemulsification with implantation of anterior lens, limited anterior vitrectomy and peripheral iridectomy.  

A November 25, 2014, document entitled "informed consent" appears to be incomplete, as it seems to be a consent to the surgery itself, and not any risks or complications that arise.  Indeed, under item number "2." It states that "The full consent document can be accessed through Vista imaging."  Moreover, the surgical procedure notes indicate that "[t]he risks, benefits, and alternatives of surgery were discussed at length with the patient . . ." 

The Board does not have access to Vista imaging, but the evidence discussed above indicates that there is a more complete informed consent in Vista. The AOJ shall attempt to access such evidence so that the Veteran's claim may be fully and fairly adjudicated. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall make all reasonable attempts to obtain and associate with the claims file the full and complete informed consent documents related to the Veteran's right eye surgery in 2014, as may be located in the appropriate Veterans Health Administration repositories, specifically including but not necessarily limited to, Vista imaging records.  

2. The AOJ shall then conduct any additional development deemed necessary and readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





